Exhibit 3.1 RESTATED ARTICLES OF INCORPORATION OF SIMULATIONS PLUS, INC. ARTICLE 1. NAME.The name of the corporation is: Simulations Plus, Inc. ARTICLE 2. PURPOSE.The purpose of the corporation is to engage in any lawful act or activity for which a corporation may be organized under the General Corporation Law of California other than the banking business, the trust company business, or the practice of a profession permitted to be incorporated by the California Corporations Code. ARTICLE 3. AGENT.The name and address in this state of this corporation’s initial agent for service of process are as follows: Walter S. Woltosz 42505 10th Street
